UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-6473


LUIS ALLEN SIMS,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES;
CORIZON HEALTH, INC.; WEXFORD HEALTH SOURCES, INC.;
LIBERATUS DE ROSA, M.D.; KASAHUN TEMESGEN, M.D.; AYOKU
OKETUNJI, M.D.; ZOWIE BARNES, M.D.; MONTUNRAYO O. ADEGORUSI,
N.P.; EMMANUEL ESIANOR, P.A.; NICOLE HARGRAVE, Wexford Health
Service Administrator; JOHN DOE; JANE DOE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:19-cv-00704-GLR)


Submitted: November 23, 2021                              Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis A. Sims, Appellant Pro Se. Patricia H. Beall, MARKS, O’NEILL, O’BRIEN,
DOHERTY & KELLY, P.C., Towson, Maryland; Douglas Conrad Meister, Gina Marie
Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Luis Allen Sims appeals the district court’s memorandum opinion and order denying

relief on his civil complaint and denying his motion to appoint counsel. On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Sims’ informal brief does not sufficiently challenge the district court’s rationale for

rejecting his claims, he has forfeited appellate review of those claims. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Moreover, we are satisfied that the district court did not abuse its discretion in denying

Sims’ motion to appoint counsel. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.

1984), abrogated on other grounds by Mallard v. U.S. Dist. Ct. for S. Dist. of Iowa, 490

U.S. 296, 298 (1989).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3